Citation Nr: 0720469	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-31 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) prior to 
January 30, 2003. 
 
2.  Entitlement to an increased evaluation in excess of 50 
percent for PTSD from January 30, 2003. 

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1970.  He reported having additional service with 
the National Guard from January 1976 to December 1994.  

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (RO).  In that decision, the RO granted 
service connection for PTSD and assigned a 30 percent 
evaluation effective October 18, 2002 and denied service 
connection for hypertension.  

In a subsequent September 2004 rating decision, the RO 
granted an earlier effective date for service connection for 
PTSD because a clear and unmistakable error was made.  The 
veteran's 30 percent evaluation for PTSD was therefore 
assigned effective February 1, 2001.

In a February 2007 rating decision, after receiving new 
evidence, the RO granted a 50 percent evaluation for PTSD 
effective January 30, 2003.  

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to and from January 30, 2003, the veteran's PTSD 
symptoms have resulted in occupational and social impairment 
with deficiencies in most areas, such as work, family 
relations, judgment, thinking, or mood, due to symptoms such 
as near-continuous depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  


CONCLUSION OF LAW

Prior to and from January 30, 2003, the criteria for a 70 
percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.1- 4.14, 4.125-4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a December 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA in effect asked 
the veteran to provide any evidence that pertains to his 
claim.  

An October 2006 letter provided the veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This notice was not received prior 
to the initial rating decision.  Despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In that 
regard, the December 2002 letter addressed the veteran's 
original application for service connection.  In September 
2003, the RO awarded service connection for PTSD and assigned 
a 30 evaluation, amended to be effective on the date of the 
claim.  Therefore, the December 2002 letter served its 
purpose in providing VCAA notice and its application is no 
longer required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran's current appeal is for a higher evaluation for 
PTSD.  The RO issued a statement of the case in July 2004, 
providing the veteran with pertinent criteria for 
establishing a higher initial rating.  Thus, the Board finds 
that VA complied with the procedural requirements of 38 
U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b).  Id. 

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  A staged rating is for consideration in this 
case.  Because the RO issued a new rating decision in 
February 2007, granting an increased 50 percent evaluation 
effective January 30, 2003, the Board will evaluate the level 
of disability both prior to and from January 30, 2003.

Prior to January 30, 2003, the veteran was assigned a 30 
percent evaluation for PTSD under the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).  A 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  Id.

From January 30, 2003, the veteran was assigned a 50 percent 
rating for PTSD.  A 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
ranging from 1 to 100, reflect "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  GAF codes from 71 to 80 reflect transient 
symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind school work).  DSM-IV at 
46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  Scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Scores ranging from 41 to 50 reflect serous symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech which is at times illogical, obscure, or 
irrelevant) or major impairment in several areas such as work 
or school, family relations, judgment, thinking, or mood 
(e.g., a depressed patient who avoids friends, neglects 
family, and is unable to do work).  Id.  

In applying the above criteria, the Board notes that when it 
is not possible to separate the effects of the service-
connected disability from a nonservice-connected disability, 
such signs and symptoms shall be attributed to the service-
connected disability.  See 38 C.F.R. § 3.102 (2005); 
Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.)

The Board finds that prior to and from January 30, 2003, the 
veteran's overall disability picture is most consistent with 
a 70 percent rating for PTSD.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).  

Dr. M.A.R., the veteran's VA psychiatrist, submitted a 
September 2002 letter in support of the veteran's claim.  He 
identified PTSD symptoms, to include nightly trauma 
nightmares, sleep disturbance, social isolation, anxiety, 
irritability, and anger.  He stated that these symptoms were 
troublesome in the veteran's work as a bus driver, as he had 
frequent altercations with passengers that had placed his and 
their safety in jeopardy and had threatened his job tenure.  
The veteran was assessed with PTSD described as chronic, 
severe, and disabling.  He was assessed with a GAF score of 
45.  The information noted in the September 2002 letter was 
also included in a September 2002 VA psychiatric treatment 
report from Dr. M.A.R.  

A February 2003 VA psychiatric treatment report from Dr. 
M.A.R. noted that the veteran had severe trauma-related 
nightmares, sleep disturbance, increased irritably, and anger 
outbursts at passengers in his job.  The veteran had been 
reprimanded several times at work over a period of 6 months.  
Dr. M.A.R. stated that PTSD was clearly interfering with the 
veteran's ability to perform his work.  

During a July 2003 VA examination, the veteran was casually 
dressed, cleaned, and groomed.  His mental status examination 
shows that he was oriented fully in all spheres.  His 
responses to questions of content were thoughtful, complete, 
and demonstrated an adequate fund of knowledge.  His speech 
was of regular rhythm but of low volume.  His express 
cognitions were clearly organized to topic without indication 
of psychosis, delusional disorder, loose associations, or 
organcity.  The veteran's affect was mildly restricted though 
overall congruent to his cognitions.  His mood was pleasant 
and mild to moderately dysthymic.  

The veteran reported significant symptoms of isolation.  The 
examiner stated that evidence of emotional change was 
indicated by a somewhat restricted range of affective 
response as well as full lack of positive expectation for 
future events.  He reported moderate irritability and 
moderate vigilance.  The examiner stated that these symptoms 
were clinically important as they indicated moderately severe 
to severe symptoms of PTSD.  The veteran reported that he 
missed one day of work a week secondary to increased 
irritability.  He had ongoing difficulties in maintaining 
appropriate relations in a work setting and in establishing 
appropriate relations.  He reported being able to carry out 
his tasks and duties responsibly.  The veteran was assessed 
with moderately severe to severe, chronic PTSD.  He was 
assessed with a GAF score ranging from 51 to 55. The examiner 
indicated that the veteran's psychological distress had and 
would be expected to moderately impact his employability.  
The examiner stated that the veteran did not report serious 
impairment in social and occupations functioning.  He did 
report moderate symptoms with occasional impairment, one day 
a week for which he took time off.  The examiner indicated 
that his previous GAF score of 45 was not apparent during the 
interview.  

August 2004 VA treatment records noted that the veteran had 
increasing problems with irritability, low anger threshold, 
isolation, and avoidance. The veteran often avoided 
supervisors at work to decrease the likelihood of 
confrontations and was missing approximately a day of work 
per week due to PTSD symptoms.

Dr. M.A.R. submitted a residual functional capacity 
assessment in September 2004.  The veteran had 1) severe 
impairment in his ability to relate to other people; 2) 
severe impairment in conducting daily activities, such as the 
ability to attend meetings, work around the house, and 
socialize; 3) mild deterioration of personal habits; 4) 
severe constriction of interest; 5) severe impairment in his 
ability to carry out and remember instructions; 6) severe 
impairment in his ability to respond appropriately to 
supervision, to coworkers, and to customary work pressures; 
and 7) considerable impairment in his ability to perform 
complex, repetitive, and varied tasks.  Dr. M.A.R. opined 
that the veteran was not employable, and that he had 
substantially worsened over the past three years. 

A January 2006 VA psychiatric treatment report noted that the 
veteran had increasing difficulties controlling irritability 
and anger outbursts at work.  He had outbursts toward 
passengers and thoughts of physically harming them once or 
twice a week for the past year and a half.  Dr. M.A.R. stated 
that these episodes had been so distressing to the veteran 
that he had utilized approximately 1000 hours of sick leave 
and compensation time so he would not have to report to work 
during frequent periods of persistent irritability and low 
anger threshold.  Difficulties with sleep and poor 
concentration ability complicated this problem.  The veteran 
was assessed with PTSD, more symptomatic despite group 
therapy and pharmacotherapy. Dr. M.A.R. opined that the 
veteran clearly was not able to sustain full time employment 
that involved frequent interpersonal interactions. 

A December 2006 VA authorized examination reflects continued 
active symptoms of both PTSD and chronic depression which 
required continuous treatment.  The veteran was treated with 
medication and psychotherapy.  He had not been admitted to a 
hospital or emergency room for psychiatric reasons.  The 
veteran reported that with his last major depressive episode 
in 2006, he was unable to care for himself regarding hygiene 
due to marked depressed mood, hopelessness, chronic insomnia, 
and anergia.  The veteran had worked as a bus driver for 26 
years.  He reported that his relationship with his supervisor 
and with his co-workers was good.  While performing this job, 
he had reportedly not lost any time from work. 

In a mental status examination, appearance, hygiene, and 
behavior were noted to be appropriate.  Affect and mood were 
abnormal with depressed mood which occurred near-continuously 
and affected the ability to function independently.  The 
examiner reasoned that the veteran's depression had become so 
severe at times as to prevent his completing self activities 
of daily living.  At the time of the examination, the 
veteran's mood was dysphoric with a restricted, mood-
congruent affect. Communication, speech and concentration 
were within normal limits.  Panic attacks were absent.  There 
were no delusions, hallucinations, or obsessional rituals.  
Though processes were appropriate,   Judgment was not 
impaired.  Abstract thinking was normal.  Memory was within 
normal limits.  Suicidal and homicidal ideation was absent.  
The examiner stated that there were behavioral, cognitive, 
social, affective, or somatic symptoms attributed to PTSD, 
including intrusive recollections, nightmares, a sense of 
foreshortened future, hyperarousal, hypervigilance, anger, 
discontrol, detachment, depressed and dysphoric mood, 
avoidance behaviors, and mild anhedonia.  The veteran was 
assigned with a GAF score of 60.  

The examiner stated that mentally, the veteran intermittently 
was unable to perform activities of daily living, but could 
provide self care.  This was due to his history of major 
depressive episodes interspersed with his chronic PTSD.  He 
had difficulty establishing and maintaining effective work 
and social relationships because of chronic feelings of 
detachment from others, social isolation, and withdrawal.  He 
was able to maintain effective family role functioning.  He 
had occasional interference with recreation or leisurely 
pursuits due to major depressive episodes.  At these times, 
the veteran described complete loss on interest in his 
hobbies and activities.  He had no difficulty with 
understanding commands and did not pose a threat of 
persistent danger or injury to himself or others.  The 
examiner stated that he had maintained consistent 
occupational function, and thus had learned adaptive skills 
to continue working.  

During his RO hearing testimony, the veteran reported having 
conflicts at work, receiving complaints and reported having a 
poor attendance record due to PTSD symptoms.  

Work attendance records from 2003 to 2005 show that the 
veteran has taken extensive time off from work.  Absences and 
partial absences were coded as sick days, excused absences, 
vacation, days taken under the family and medical leave act, 
and doctor's appointments.  

The record shows that veteran's symptoms have resulted in 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood, due to symptoms such as near-continuous depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

The Board notes that the veteran exhibits symptomatology that 
is consistent with both 50 percent and 70 percent evaluations 
for PTSD.  During periods of exacerbations, the veteran's 
symptomatology is shown to be worse.  VA examinations and VA 
psychiatric evaluations show that the veteran had significant 
symptoms of isolation, irritability, and chronic depression.  
He had periods of inability to maintain self care and hygiene 
during major depressive episodes.  He had difficulty working 
with other people due to his irritability.  Although the 
veteran was employed, he had numerous conflicts at work and 
took several days off each month in order to cope with his 
PTSD symptoms and Dr. M.A.R. opined in a September 2004 
assessment that the veteran was not employable.  The veteran 
exhibited severe impairments in his ability to work with 
supervision and respond to work pressures.  

The veteran reported during the December 2006 VA examination 
that he had good relationships with his supervisor and co-
workers, and that he had not lost any time from work.  
However, VA treatment records showed escalating difficulties 
at work with passengers and supervisors.  Work attendance 
records show that the veteran had taken several days off from 
work per month between 2003 and 2005 for various reasons.  VA 
treatment records and the veteran's hearing testimony 
indicate that most of the time off was related to 
exacerbations of PTSD symptoms.  

Prior to and from January 2003, VA examinations and VA 
psychiatric treatment reports reflect assessments of 
moderately severe to severe PTSD.  The veteran has been 
assessed with GAF scores ranging from 45 to 60 reflecting 
serious or moderate impairment in social or occupational 
functioning.  See DSM-IV at 46-47.  GAF scores assigned by 
the veteran's VA psychiatrist indicate more serious 
symptomatology, while GAF scores assigned during the 
veteran's VA examinations reflect moderate symptoms.  The 
veteran's GAF scores are consistent with both 50 and 70 
percent evaluations for PTSD.  

In the present case, the Board finds that VA psychiatric 
treatment notes, letters submitted by Dr. M.A.C., and VA 
examinations are probative of the severity of the veteran's 
PTSD symptomatology.  The probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993).  The credibility and weight to be attached to these 
opinions is within the province of the Board. Id.   The July 
2003 and December 2006 VA examinations were based on a full 
examination of the veteran and a review of the medical 
records.  The record shows that Dr. M.A.C. is the Director of 
Mental Health Services at VA.  He has been the veteran's 
treating psychiatrist and is familiar with his psychiatric 
history.  Thus, the Board finds that Dr. M.A.C.'s opinion is 
also probative.  

Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that the veteran is entitled to a 70 percent 
evaluation for PTSD.   See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 4.3, 4.7 (2004).   

The veteran has not been shown to exhibit symptoms such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss, to warrant 
a 100 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).   

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

C.  Conclusion

The Board concludes that prior to and from January 30, 2003, 
the evidence supports a 70 percent rating for PTSD.
	

ORDER

Prior to and from January 30, 2003, a 70 percent rating, but 
no more, is granted for PTSD subject to the law and 
regulations governing the payment of monetary benefits. 


REMAND

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).  Active 
military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
the line of duty, or any period of INACDUTRA during which the 
individual concerned was disabled or died from an injury 
incurred in or aggravated in the line of duty. 38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2006).  ACDUTRA includes full-time duty performed for 
training purposes by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c)(3) (2006).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  Thus, service connection may be granted for a 
disability resulting from a disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA. 38 
U.S.C.A. §§ 101(24), 106, 1131 (West 2002).

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  
In a case of records held by a Federal department or agency, 
VA shall continue their efforts to obtain these records 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  Id.  

The veteran indicated that he served in the National Guard 
from January 1976 to December 1994.  He reported having high 
blood pressure since separation from service in November 
1970, and indicated, during a July 2003 VA examination, that 
he began receiving treatment for hypertension around 1997.  
Precise dates of the veteran's ACDUTRA with the National 
Guard are not readily apparent from the current evidence in 
the claims folder and are needed before the Board can fully 
review the veteran's claim.  

The RO should ascertain the precise dates of the veteran's 
periods of ACDUTRA and should obtain any outstanding National 
Guard medical records and associate them with the claims 
file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992); 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency 
of original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually in the record before the AOJ, may constitute 
clear and unmistakable error.")  

The Board notes that pursuant to VA's duty to assist, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2006).  The veteran was afforded a VA 
examination in July 2003.  The veteran's claims file, 
however, was not available at the time of the examination and 
the examiner did not provide an opinion as to the etiology of 
the veteran's hypertension.

The veteran should be afforded an opportunity to submit 
additional evidence in support of his claims.  The RO should 
take any additional development as deemed necessary.  If the 
evidence shows that hypertension may be related to service, 
or to relevant periods of ACDUTRA, and the RO finds that a VA 
examination or supplemental opinion is necessary for 
disposition of the claim, the veteran should be afforded 
such.

Accordingly, the case is REMANDED for the following action:

1. The RO should ascertain the precise 
dates of the veteran's periods of 
ACDUTRA.

2.  The RO should obtain all outstanding 
National Guard medical records and 
associate them with the claims file.

3.  After all available evidence has been 
associated with the claims file, the RO 
should review the evidence and determine 
if further development is warranted.  The 
RO should take any additional development 
as deemed necessary.  The veteran should 
then undergo a VA examination.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must note in the final examination report 
that the claims folder was reviewed.  The 
RO should identify relevant periods of 
ACDUTRA.  The examiner should state 
whether it is at least as likely as not 
that (1) hypertension was incurred in 
service or within one year of separation 
of service (2) the examiner should state 
whether it is at least as likely as not 
that hypertension was incurred in or 
aggravated during relevant periods of 
ACDUTRA.  The examiner should provide a 
rationale for all opinions expressed.  

4.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


